The opinion of the court was delivered by
Pierpoint, Ch. J.
This action is brought to recover for the support of an alleged transient pauper.
It appears that the pauper went to Pittsford in May, 1867, with the intention of hiring out to labor in that vicinity for the season, and of .going to Massachusetts in the fall. Soon after his arrival in Pittsford he was taken sick, and the town expended the money sought to be recovered in his necessary care and support. In June, 1867, (and after the expense had been incurred), the said town procured an order of removal of the said pauper to the town of Chittenden. This order is conceded to have been regular, and in conformity with the statute. This order of removal }vas not appealed from by the town of Chittenden, and the legal settlement of the pauper in the town of Chittenden became thereby fixed and determined.
Under our statute an order of removal can be legally made only when the pauper has come to the town procuring such order to reside, and cannot be made in the case of a transient pauper.
The town of Pittsford having proceeded against the pauper, and procured his removal as being a resident of the town, within the meaning Of the statute, cannot now treat him as having been a mere transient pauper, as the case finds that there was no change in the intent and purpose of the pauper, as to his residence there, from-the time he came into the town down to the time the order was made. If he was a resident within the meaning of the statute when the order was made, he was so from the first, and the town oí Pittsford having treated him as a resident, and removed him to Chittenden, and that town having acquiesced therein and accepted the pauper, the town of Pittsford cannot now be permitted to deny the residence, and recover of the town of Chittenden the expense of the pauper’s support prior to the order, on the ground that he was in fact a transient pauper.
*386But even if the town of Pittsford could do so, we think it very clear on the facts as they appear in the exceptions, that the pauper was in fact a resident of the town of Pittsford within the meaning of the statute, and not a transient pauper. The case comes clearly within the principles laid down in the case of Middlebury v. Waltham, 6 Vt., 200. The law of that case has never been questioned.
That there can be no recovery against the town in which a a pauper has a legal settlement, by a town in which he is a resident, for expenses incurred in his support prior to an order of removal, is a principle too well settled in this state to require either argument or authority.
This view of the case renders it unnecessary to consider the other questions discussed in the argument.
Judgment of the county court reversed, and judgment for the defendant for its cost.